UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1178



KAREN MCKINNON, as Personal Representative of
the Estate of Clayton S. McKinnon; FLORENCE
NATIONAL BANK,

                                            Plaintiffs - Appellants,

           versus


LINCOLN BENEFIT LIFE COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-03-3518-4-25)


Argued:   December 2, 2005                 Decided:   January 6, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Reynolds Williams, WILLCOX, BUYCK & WILLIAMS, P.A.,
Florence, South Carolina, for Appellants. William Clyde Barnes,
Jr., TURNER, PADGETT, GRAHAM & LANEY, P.A., Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Plaintiffs, Karen McKinnon (as personal representative of

the estate of Clayton McKinnon) and the Florence National Bank,

sued Lincoln Benefit Life Company (“Lincoln”) for a declaration

that   a   suicide   exclusion      in   a    Lincoln   policy    should   not    be

enforced.    The district court granted summary judgment to Lincoln,

and plaintiffs appeal. Plaintiffs also appeal the district court’s

denial of their motion for certification on questions of law to the

South Carolina Supreme Court.                Finding no reversible error, we

affirm.



                                         I.

            The relevant facts in this case are undisputed.                       On

October 26, 2000, Clayton McKinnon (“McKinnon”) applied to Lincoln

for a $1.25 million life insurance policy.                  On March 2, 2001,

Lincoln issued a Preferred Plus life insurance policy to McKinnon

in the face amount of $1.25 million. The South Carolina Department

of Insurance had earlier approved the form and wording of this

policy.    On January 18, 2003, roughly one year and ten months after

the policy had been issued, McKinnon committed suicide.                          The

primary beneficiary under the policy is Florence National Bank and

the secondary beneficiary is McKinnon’s estate.

            Plaintiffs made a claim for death benefits in March 2003.

Lincoln    denied    the   claim,    invoking     the   suicide    exclusion      in


                                         2
McKinnon’s policy because he had committed suicide within two years

of his policy being issued.    The exclusion in McKinnon’s policy

reads:   “If the insured dies by suicide while sane or self-

destruction while insane within two years of the issue date, we

will not pay the death benefit.   We will return to you all premiums

paid.”   J.A. 35.   Lincoln returned the premiums plus interest

($2,873.99) to the primary beneficiary, Florence National Bank.

          Plaintiffs filed a declaratory judgment action in South

Carolina state court in October 2003, alleging that the policy’s

suicide exclusion is unenforceable under South Carolina law, S.C.

Code. Ann. § 38-63-225 (“Suicide and Death Exclusions”).         The

statute provides:

     (A) If an individual life insurance policy contains a
     suicide provision, it may not limit payment of benefits
     for a period more than two years from the date of issue
     of the policy and it must provide for at least the return
     of premiums paid on the policy.

     (B) An individual life insurance policy or rider to such
     a policy delivered or issued for delivery in this State
     may exclude or restrict liability in the event of death
     occurring while the insured is a resident in a specified
     foreign country or countries, but except as provided in
     subsection (A) may not contain any provision excluding or
     restricting liability in the event of death caused in a
     certain specified manner, except as a result of:

          (1) death as a result of war, declared or
          undeclared, or any act or hazard of such a war;
          (2) death as a result of operating, riding, or
          descending from an aircraft unless the insured is a
          passenger and the aircraft is operated commercially
          to transport passengers for hire or by a private
          business to transport personnel or guests;
          (3) death as a result of hazardous occupations or
          hazardous sports specified in the policy or rider.

                                  3
     If death is caused in a manner excluded in the policy or
     rider, the policy must provide for at least the return of
     premiums paid on the policy less any indebtedness to the
     insurer on the policy.

     (C) If an individual life insurance policy or rider
     contains any exclusions or restrictions of liability as
     allowed in subsection (B), the policy or rider must have
     a prominent stamp of notice of these exclusions or
     restrictions on the face of it and the insurer is
     required to have a separate form acknowledging the
     exclusions of liability signed by the owner of the
     policy.

§ 38-63-225.

            Lincoln removed the case to the U.S. District Court for

the District of South Carolina in November 2003.            Lincoln then

moved for summary judgment.      Plaintiffs, in turn, moved for two

questions of law to be certified to the South Carolina Supreme

Court: whether the notice requirements of S.C. Code. Ann. § 38-63-

225(C) apply to the suicide exclusions addressed in § 38-63-225(A);

and whether the policy’s exclusion for “suicide while sane or self-

destruction while insane” exceeds the permissible bounds of § 38-

63-225(A).

            The   district   court   denied   plaintiff’s    motion   for

certification upon concluding that “[t]he language of the [state

insurance] statute is clear and unambiguous.”        J.A. 78-79.      The

court then granted Lincoln’s motion for summary judgment.        Because

the facts in the record were “virtually uncontested,” the court

found no genuine issues of material fact and proceeded to the legal

question:    whether the policy’s suicide exclusion is valid under

                                     4
South   Carolina    law.      The   court   concluded   that     it    is    valid,

characterizing      the    language    in   the   policy    as        “clear    and

unambiguous” and in strict compliance with § 38-63-225(A).                     The

court thus granted summary judgment in favor of Lincoln.

           Plaintiffs now appeal.



                                      II.

           Federal courts in diversity cases apply the law of the

forum state.      See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938).

If there is no case law directly on point, the district court

“attempts to do as the state court would do if confronted with the

same fact pattern.”        Roe v. Doe, 28 F.3d 404, 407 (4th Cir. 1994).

“Only if the available state law is clearly insufficient should the

court certify the issue to the state court.”              Id.; see also S.C.

App. R. 228(a) (state certification rule).          We review for abuse of

discretion a district court’s denial of a motion to certify.                    See

Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974); Boyter v. Comm’r,

668 F.2d 1382, 1385 (4th Cir. 1981).

           Finding no reversible error, we affirm the district

court’s denial of plaintiffs’ motion to certify.                  The district

court    fairly     concluded       that    plaintiffs’     claims          present

straightforward questions that are covered by the plain language of

the statute.      The court thus rejected plaintiffs’ contention that

the case raises two novel questions that should be decided by the


                                       5
South Carolina Supreme Court, namely:               (1) whether the suicide

exclusion must comply with the notice requirements of § 38-63-

225(C); and (2) whether the policy language, “suicide while sane or

self-destruction while insane,” in fact creates two exclusions and

thereby exceeds the scope of § 38-63-225(A).               The court correctly

dismissed this first question as meritless and the second as

immaterial.

            In framing the first question, plaintiffs rely on a

circuitous reading of S.C. Code Ann. § 38-63-225:                    they read

subsection (C) to apply to subsection (A) only through subsection

(B).    Even though the notice requirements of subsection (C) do not

on their face apply to subsection (A), but only apply to subsection

(B), plaintiffs argue that (C)’s requirements should nonetheless

apply to (A) because (B) refers to (A).             Subsection (B) disallows

exclusions specifying the manner of death “except as provided in

subsection (A),” covering suicide exclusions, and except as listed

in subsections(B)(1)-(3), covering certain external hazards.

            Rejecting this strained statutory reading, the district

court   reasoned    that   “[i]f   the       legislature   wanted   the   notice

requirement set forth in subsection (C) to apply to subsection (A),

they could have easily done so by including relevant language in

(A) or (C).”       J.A. 78.   The court concluded that, by the plain

terms of the statute, the notice requirements in subsection (C)

apply only to the specified death exclusions in subsection (B) and


                                         6
not to the suicide exclusions in subsection (A).                We agree with the

district court’s interpretation. See Milligan v. Liberty Life Ins.

Co., 331 S.C. 478, 480-81 & n.1, 443 S.E.2d 381, 382 & n.1 (S.C.

1994) (citing only § 38-63-225(A) in granting summary judgment to

insurance    company   on      application        of     suicide       exclusion).

Accordingly,   we   conclude    that       the   court    did    not    abuse   its

discretion by denying certification on the first allegedly novel

question of law.

            Nor did the district court abuse its discretion by

denying certification on the second question.              Because the manner

of death in this case was undisputedly suicide, it is immaterial

whether the policy exclusion for “self-destruction while insane” is

valid under § 38-63-225(A).         Plaintiffs’ admission of suicide

renders this question irrelevant because the court did not even

have to consider the issue of sanity and could proceed straight to

the legal analysis under § 38-63-225(A).               As the district court

noted, subsection (A) specifically contemplates suicide exclusions

and enables insurance companies to insert such exclusions in

policies so long as the insurers comply with two restrictions:

insurers cannot deny benefits if the insured commits suicide more

than two years after the policy issue date, and they must return

all premiums paid on the policy.            § 38-63-225(A).        In this case,

where it is already established that the policyholder committed

suicide, Lincoln need not establish sanity or insanity; Lincoln


                                       7
need only establish that it has complied with the above two

restrictions.   The district court thus correctly characterized as

immaterial plaintiffs’ second allegedly novel question of law, and

for this reason properly denied certification.



                                III.

           We review the district court’s grant of summary judgment

in favor of Lincoln de novo, affirming “only if there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law.”   Hitachi Credit Am. Corp. v. Signet

Bank, 166 F.3d 614, 623 (4th Cir. 1999).      As the district court

correctly stated, there are no material facts in dispute in this

case.   The only remaining question is whether Lincoln is entitled

to judgment as a matter of law on the validity of the policy’s

suicide exclusion.    Concluding that the exclusion is valid, we

affirm.

           The district court characterized the language in the

policy as “clear and unambiguous”: “If the insured dies by suicide

while sane or self-destruction while insane within two years of the

issue date, we will not pay the death benefits.    We will return to

you all premiums paid.”   J.A. 35.     The policy plainly applied to

McKinnon because he committed suicide within two years of the issue

date of his policy.     Lincoln, for its part, complied with the

policy by returning all premiums plus interest ($2,873.99) to the


                                 8
primary beneficiary, Florence National Bank. As the district court

explained, “It is well-settled that[] ‘an insurer’s obligation is

defined by the terms of the policy itself, and cannot be enlarged

by judicial construction . . . [and] if the intention of the part

is clear, courts have no authority to torture the meaning of policy

language to extend or defeat coverage that was never intended by

the parties.’”   J.A. 81 (quoting Kay v. State Farm Mut. Auto. Ins.

Co., 562 S.E.2d 676 (S.C. 2002), and MGC Mgmt. of Charleston, Inc.

v. Kinghorn Ins. Agency, 520 S.E.2d 820, 823 (S.C. 1999)).   By the

clear terms of the policy, Lincoln is under no obligation to pay

plaintiffs a death benefit.

           Further, the policy is legally enforceable because it

complies with the statutory language of S.C. Code Ann. § 38-63-

225(A).   As discussed above in part II, § 38-63-225(A) is the only

controlling statutory authority on suicide exclusions; the notice

requirements of subsection (C) do not apply. Subsection (A) simply

requires that insurers not limit benefits for policyholders who

commit suicide more than two years after the policy issue date and

that they return all premiums paid on the policy.   Because Lincoln

complied with these two requirements, its suicide exclusion is

valid under South Carolina law.




                                  9
          Because   the   suicide    exclusion   is   applicable   and

enforceable in this case, we affirm the grant of summary judgment

in favor of Lincoln.

                                                             AFFIRMED




                                10